Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 1 of 15 PagelD: 158

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

THE BOARD OF TRUSTEES OF
THE CWA/ITU NEGOTIATED
PENSION PLAN,

Civil Action No. 19-12794 (MAS) (DEA)
Plaintiff,

V. MEMORANDUM OPINION
AMERICAN PLUS PRINTERS, INC..

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff The Board of Trustees of the CWA/ITU
Negotiated Pension Plan’s (“Plaintiff”) Motion for Default Judgment against Defendant American
Plus Printers, Inc. (“Defendant”). (ECF No. 6.) The Court has carefully considered Plaintiff's
submissions and decides this matter without oral argument pursuant to Local Civil Rule 78.1. For
the reasons set forth below, Plaintiff's Motion for Default Judgment is granted.

I. BACKGROUND!

Plaintiff, as fiduciary for the CWA/ITU Negotiated Pension Plan (the “Plan”), brings this

action “to collect unpaid withdrawal liability owed to the Plan by [D]efendant” under the

Employee Retirement Income Security Act of 1974 (“ERISA”). (Compl. 4 1, ECF No. 1.) “The

 

' When considering a motion for default judgment. “the factual allegations of the complaint, except
those relating to the amount of damages, will be taken as true.” D/RECTV, Inc. v. Pepe. 431 F.3d
162, 165 n.6 (3d Cir. 2005) (quoting Comdyne |. Inc. v. Corbin, 908 F.2d 1142. 1149 (3d Cir.
1990)).
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 2 of 15 PagelD: 159

Plan is a ‘multi-employer [pension] benefit plan” within the meaning of ERISA[,]” 29 U.S.C. §§
1002(37)(A), 1301(a)(3). (/d. § 6.) Plaintiff is a fiduciary and “the sponsor of the Plan within the
meaning of ERISAJ,]” 29 U.S.C. § 1301(a)(10). (99 2, 7.) Plaintiff administers the Plan in
Colorado Springs, Colorado. (/d. ¥ 8.)

The Communication Workers of America, AFL-CIO (the “Union”) and Defendant
“entered into a collective bargaining agreement for the period January 1, 2003 through
December 31, 2005, and continuing from year to year thereafter unless terminated by written
notice at least 60 days prior to the expiration [of the agreement]” (the “CBA”). (/d. 7 10.) Under
the CBA, Defendant was required “to make contributions to the Plan for work performed by
covered employees.” (fd § 11.) On or about September 17, 2015. the parties executed a
Memorandum of Agreement that extended the term of the CBA through June 30. 2019. (/d. § 12.)

“The Plan was established and is governed by an Agreement and Declaration of Trust
adopted as of September 8, 1966, and as amended from time to time since then™ (the “Trust
Agreement”).” (/d. © 13.) Under the Trust Agreement, employers who are delinquent in making
required contributions to the Plan “shall be liable to the Plan for interest on the amount of
delinquent contributions due and owing at a rate equal to the prime rate of interest plus two []
percentage points” and shall be further liable “for liquidated damages in an amount equal to twenty
percent [] of the unpaid contributions, as well as the Plan’s attorneys’ fees and costs.” (/d. J 14.)

On or about June 10, 2016, the Plan sent correspondence (the “June 10, 2016
Correspondence”) to Defendant stating that “the Plan had terminated [Defendant] as a contributing
employer to the Plan due to its failure to cure its delinquency to the Plan.” (/d. 4 16; see also

June 10. 2016 Correspondence, Ex. C to Castle Decl.. ECF No. 6-10.) On or about

 

* (See Trust Agreement. Ex. G to Declaration of Lori Castle (“Castle Decl.”). ECF No. 6-14.)

ho
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 3 of 15 PagelD: 160

February 8, 2017, the Plan sent correspondence (the “February 8. 2017 Correspondence”) to
Defendant noting that it had assessed Defendant's liability for withdrawal from the Plan to be
“$138,240, payable in 80 quarterly payments of $1.728[,] with the first payment due and payable
... on or before April 1, 2017.” (Compl. 4 17; see also Feb. 8. 2017 Correspondence, Ex. D to
Castle Decl., ECF No. 6-11.) On or about April 12, 2017, the Plan sent Defendant correspondence
(the “April 12, 2017 Correspondence’) stating that Defendant “had failed to make the first
installment of its withdrawal liability payment obligation” and “further notified [Defendant] that
if this delinquency was not cured within 60 days. the full withdrawal liability [would] be
accelerated.” (Compl. J 18; see also Apr. 12, 2017 Correspondence, Ex. E to Castle Decl., ECF
No. 6-12.) To date, Defendant “has not made any of its required installment payments or sought
to timely arbitrate the withdrawal liability assessment. . . .” (Compl. 4 19.) Plaintiff contends that
because Defendant failed to arbitrate the issue of liability it has “waived its right to challenge the
assessed withdrawal liability.” (/d. J 20.)

On May 22, 2019, Plaintiff filed a Complaint against Defendant, seeking an award of “the
entire unpaid balance of the assessed withdrawal liability in the amount of $138,240[;]” in addition
to “interest at a rate equal to the prime interest rate plus two [] percentage points from April 1,
2017, through the date judgment is entered: liquidated damages equal to $27.648[]; and the Plan’s

reasonable attorneys’ fees and costs[.]” pursuant to ERISA, as amended, the Multi-Employer

or otherwise plead.
On June 19, 2019, Plaintiff e-filed an affidavit of service for the Complaint and summons,

dated June 14, 2019. (ECF No. 4.) On August 19, 2019, Plaintiff requested the Clerk of the Court

hat
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 4 of 15 PagelD: 161

make an entry of default against Defendant. (ECF No. 5.) On August 20, 2019, the Clerk entered
default against Defendant. On October 25. 2019, Plaintiff fited the instant motion. (ECF No. 6.)
II. LEGAL STANDARD

Rule 55 of the Federal Rules of Civil Procedure allows a court “to enter a default judgment
against a properly served defendant who fails to file a timely responsive pleading.” Chanel, Inc. v.
Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (citing Anchorage Assoc. v. Virgin Is. Bd.
of Tax Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990}. “A consequence of the entry of a default
judgment is that the factual allegations of the complaint . . . will be taken as true.” Comdyne 1, Inc.
v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990) (internal quotation marks omitted); see also Doe v.
Simone, No. 12-5825, 2013 WL 3772532, at *2 (D.N.J. July 17, 2013) (“[DJefendants are deemed
to have admitted the factual allegations of the [c]omplaint by virtue of their default, except those
factual allegations related to the amount of damages.”). Whether to grant default judgment is left
“primarily to the discretion of the district court.” Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d
Cir. 1984).

Prior to entering default judgment, the Court must determine whether it has subject matter
jurisdiction over the claims asserted and personal jurisdiction over the parties. Mark IV Transp. &
Logistics v. Lightning Logistics, Ine., 705 F. App’x 103, 108 (3d Cir. 2017) (citing Prudential Ins.
Co. of Am. v. Bramlett. No. 08-119, 2010 WL 2696459, at *1 (D.N.J. July 6, 2010)). “A court
obtains personal jurisdiction over the parties when the complaint and summons are properly served
upon the defendant. Effective service of process is therefore a prerequisite to proceeding further
in a case.” 7rs. of United Food & Commercial Workers Union Local 312 Benefit Fund v. Meg
Tackle Imports, Inc.. No. 18-11715, 2019 WL 5064196, at *1 (D.N.J. Oct. 9. 2019) (quoting

Lampe v. Xouth, Inc., 952 F.2d 697, 700-01 (3d Cir. 1991)). Federal Rule of Civil Procedure
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 5 of 15 PagelD: 162

4(h)(1)(B) provides that a corporation must be served by “delivering a copy of the summons and
of the complaint to an officer, a managing or general agent, or any other agent authorized by
appointment or by law to receive service of process.” Fed. R. Civ. P. 4(h)(1 )(B). Further, the Court
must determine “whether the moving party’s complaint establishes a legitimate cause of action.”
La. Counseling and Family Servs., Ine. v. Makrygialos, LLC, 543 F. Supp. 2d 359, 365 (D.N.J.
2008) (citation omitted).

If these initial requirements are met. then the Court must consider three factors to determine
whether entry of a default judgment is appropriate: “(1) prejudice to the plaintiff if default is
denied[;] (2) whether the defendant appears to have a litigable defense[:] and (3) whether
defendant’s delay is due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d
Cir. 2000) (citing United States v. $55,518.03 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)).
Ill. DISCUSSION

A. Jurisdiction

As a threshold matter, the Court must determine whether it has subject matter jurisdiction
over the claims asserted and personal jurisdiction over the parties. See Mark IV Transp. &
Logistics, 705 Fed. App’x at 108 (citation omitted). A federal court has subject matter jurisdiction
over disputes arising under federal law and those between parties of diverse citizenship. 28 U.S.C.
§§ 1331, 1332.

For a district court to have federal question jurisdiction over a dispute, the dispute must

“aris[e] under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Here. the
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 6 of 15 PagelD: 163

matter arises under 29 U.S.C. §§ 1381-82. and 14512 The Court. accordingly, has subject matter
jurisdiction over this matter.

As to personal jurisdiction. “[a] court obtains personal jurisdiction over the parties when
the complaint and summons are properly served upon the defendant.” Lampe, 952 F.2d at 700-01.
Plaintiff filed an affidavit of service for the Complaint and summons. (ECF No. 4.) The Court,
therefore, has personal jurisdiction over Defendant.

B. Legitimate Cause of Action

After determining jurisdiction is proper, the Court must evaluate “whether the moving
party’s complaint establishes a legitimate cause of action.” La. Counseling and Family Servs., Inc.,
543 F. Supp. 2d at 365.

Plaintiff alleges that Defendant violated § 515 of ERISA, 29 U.S.C. § 1145, by failing to
make contributions to the Plan, as required under the CBA, and brings this action under § 4301(b)
of ERISA, 29 U.S.C. § 1451(b) to compel Defendant to pay its unpaid withdrawal liability and
other damages. (Compl. { 2.) Section 515 of ERISA “requires an employer to contribute to a
multi[-Jemployer benefit plan in accordance with the ‘terms and conditions’ set forth in the
collective bargaining agreement.” 7rs. of the N.J B.A.C. Health Fund yv. Org Contracting,
No. 13-5854. 2015 WL 1730171, at *2 (D.NJ. Apr. 14, 2015) (citation omitted); see also
29 U.S.C. § 1145. In the Complaint, Plaintiff alleges that Defendant was delinquent with their
contributions to the Plan, failed to cure this delinquency. was terminated as a contributing

employer, and failed to remit payment for its unpaid withdrawal liability. (Compl. 9 16-18.)

 

3 “The district courts of the United States shall have exclusive jurisdiction of an action under this
section without regard to the amount in controversy, except that State courts of competent
jurisdiction shall have concurrent jurisdiction over an action brought by a plan fiduciary to collect
withdrawal liability.” 29 U.S.C. § 1451.
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 7 of 15 PagelD: 164

Taking the allegations of the Complaint as true, Plaintiff has established a legitimate cause of
action under § 515 of ERISA.

Cc. Chamberlain Factors

Because Plaintiff has established a legitimate cause of action, the Court must next consider
the three Chamberlain factors to determine whether entry of a default judgment is appropriate,
specifically: “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant appears
to have a litigable defense, and (3) whether defendant's delay is due to culpable conduct.”
Chamberlain, 210 F.3d at 164 (citing $53,378.05 in US. Currency, 728 F.2d at 195). The Court
addresses each factor in turn.

“As to the first factor, ‘[w]hen a defendant fails to respond to a plaintiff's claims, the
plaintiff will be prejudiced absent a default judgment because [the] plaintiff will be left with no
other means to vindicate [its] claims.*” Tryg /ns. v. C.H. Robinson Worldwide, Inc., No. 15-5343,
2017 WL 11491955, at *3 (D.N.J. Nov. 28, 2017) (quoting United States v, DiPiazza. No. 16-518.
2016 WL 70153625, at *2 (D.N.J. Nov. 30, 2016)}. Here, Defendant has failed to participate. The
Court, therefore, finds that this factor weighs in favor of granting default judgement.

As to the second factor, “[a] .. . defense[ ] will be deemed meritorious when the allegations
of the pleadings, if established at trial, would . . . constitute a complete defense.” Tryg /ns., 2017
WL 11491955. at *3 (quoting Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 869-70 (3d
Cir. 1984). When a defendant fails to appear. a court may find it has “failed to raise any defenses
for the Court's consideration.” /d.; see also United States v. Vo. No. 15-6327, 2016 WL 475313,
at *3 (D.N.J. Feb. 8, 2016) (noting that “the Court cannot consider [d]efendant’s defenses if any
exist because [dJefendant failed to respond to this action”): Prudential Ins. Co. of Am. v. Taylor,

No. 08-2108. 2009 WL 536403. at *1 (D.N.J. Feb. 27, 2009) (stating that “because [defendant]
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 8 of 15 PagelD: 165

has not answered or otherwise appeared in this action, the Court was unable to ascertain whether
she has any litigable defenses”). Because Defendant has failed to appear, the Court is unable to
consider any defenses it may have raised. The Court, accordingly, finds that this factor weighs in
favor of granting default judgment.

Finally, the Court considers “whether Defendant[’s] delay is due to culpable conduct.”
Chamberlain, 210 F.3d at 164. “[C]ulpable conduct means actions taken willfully or in bad faith.”
DiPiazza, 2016 WL 7015625, at *2 (quoting Gross v. Stereo Component Sys., Inc. 700 F.2d 120,
123-24 (3d Cir. 1983)). A failure to respond “at the very least... reflects willful conduct.” Jd; see
also Tryg Ins., 2017 WL 11491955, at *3 (holding that “[w]hile [d]efendant’s complete inaction
may not necessarily reflect bad faith, at the very least it reflects willful conduct.” (internal
quotation omitted)). Here, Defendant was properly served and failed to respond. The Court,
therefore. finds that this failure is due to its willful conduct. The Court, accordingly. finds the third
factor weighs in favor of granting default judgment.

D. Damages

Having found that Plaintiff established a legitimate cause of action for a violation of
ERISA. and having found the Chamberlain factors weigh in favor of granting default judgment.
the Court turns to the issue of damages.

After finding a party is entitled to default judgment, a court may conduct a hearing to
determine the proper amount of damages. Fed. R. Civ. P. 55(b)(2). “The district court has
considerable latitude in determining the amount of damages. The court is not required to conduct
a hearing ‘as long as it ensure{s] that there [is] a basis for the damages specified in the default
judgment.”*” Cornwell Quality Tools Co. y. Blanco, No. 16-5086, 2018 WL 2441750, at *2 (D.N.J.

May 30. 2018) (quoting Super 8 Worldwide, Inc. v. Urmita, Inc.. No. 10-5354. 2011 WL 2909316,
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 9 of 15 PagelD: 166

at *2 (D.N.J. July 18, 2011). “It is a familiar practice and an exercise of judicial power for a court
upon default, by taking evidence when necessary or by computation from facts of record, to fix
the amount which the plaintiff is lawfully entitled to recover and to give judgment accordingly.”
/d. (quoting Pope v. United States, 323 U.S. 1. 12 (1944)).

Under ERISA. a civil action “to compel an employer to pay [unpaid] withdrawal liability”
is treated the same as an action to collect delinquent contributions under § 1145. See 29 U.S.C.
§ 1451(b). ERISA mandates an award of damages to a successful plaintiff, providing, in relevant
part,

(2) In any action under this subchapter by a fiduciary for or on behalf
of a plan to enforce section 1145 of this title in which a judgment in
favor of the plan is awarded, the court shall award the plan--
(A) the unpaid contributions,
(B) interest on the unpaid contributions,
(C) an amount equal to the greater of--
(i) interest on the unpaid contributions, or
(ii) liquidated damages provided for under the plan
in an amount not in excess of 20 percent [. . .] of the
amount determined by the court under subparagraph
(A),
(D) reasonable attorney's fees and costs of the action. to be
paid by the defendant
[...]
For purposes of this paragraph, interest on unpaid
contributions shall be determined by using the rate provided
under the plan, or, if none, the rate prescribed under section
6621 of Title 26.

29 U.S.C. § 1132(g)(2). The Court addresses each category of damages in turn.
1. Unpaid Withdrawal Liability
“The MPPAA was enacted out of a concern that ERISA did not adequately protect
multiemployer pension plans from the adverse consequences that result when individual employers
terminate their participation or withdraw.” /nt’l Union of Operating Engineers, Local 68, AFL-CIO

v, RAC Atl. City Holdings, LLC, No. 11-3932, 2013 WL 353211. at *5 (D.N.J. Jan. 29, 2013)

9
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 10 of 15 PagelD: 167

(quoting SUPERVALU, Inc. v. Bd. of Trs. of Sw. Pa. & W. Md. Area Teamsters & Emp'rs, Pension
Fund, 500 F.3d 334, 336 (3d Cir. 2007)) (internal quotations omitted). “Withdrawal liability under
the MPPAA requires that a withdrawing employer pay its share of the plan’s unfunded
liability .. . [so] the financial burden will not be shifted to the remaining employers.” /d, (internal
quotation omitted) (citation omitted). Under ERISA, “[i]f an employer withdraws from a
multi{-]Jemployer plan in a complete withdrawal or a partial withdrawal. then the employer is liable
to the plan in the amount determined under this part to be the withdrawal liability.” 29 U.S.C,
§ 1381(a). “When an employer withdraws from a multiemployer plan. the plan sponsor, in
accordance with this part, shall—(1) determine the amount of the employer's withdrawal liability.
(2) notify the employer of the amount of the withdrawal liability, and (3) collect the amount of the
withdrawal liability from the employer.” 29 U.S.C. § 1382; see GCIU-Employer Ret. Fund vy.
Harvard Press, Inc., No. 16-1074, 2016 WL 7411126. at *2 (D.N.J. Dec. 20, 2016). Within 90
days of receiving such a notice from a plan, an employer may request. infer alia, “to review any
specific matter relating to the determination of the employer's liability and the schedule of
payments.” 29 U.S.C. § 1399(b)(2)(A)(i). “Ifthe employer does not timely initiate arbitration, then
the employer waives its right to contest liability and waives its right to contest the amount owed.”
IUE Multi-Employer Pension Fund v. M & C Vending, Inc., No. 11-4335, 2013 WL 2007298, at
#3 (D.N.J. May 13, 2013) (citing Pension Ben. Guar. Corp. vy. R.A. Gray & Co., 467 US. 717,
726 n. 4 (1984)).

Here, Plaintiff seeks an award of unpaid withdrawal liability in the amount of $138,240.
(Comp!. $ 22.) The Court finds that Plaintiff complied with the requirements of § 1382. The
June 10, 2016 Correspondence informed Defendant that Plaintiff had terminated Defendant as a

contributing employer due to Defendant’s failure to cure its delinquency to the Plan and that
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 11 of 15 PagelD: 168

Defendant “may now be assessed a [w]ithdrawal []]iability for [its] net allocable share of unfunded
vested benefits.” (June 10, 2016 Correspondence.) The February 8, 2017 Correspondence notified
Defendant that Plaintiff was demanding a “payment of withdrawal liability” and that Plaintiff had
calculated Defendant's liability “to be in the amount of $194,104," payable in “[80] quarterly
installments of $1,728.” (Feb. 8, 2017 Correspondence.) Plaintiff further informed Defendant that
its “first payment [was] due no later than April 1, 2017” and that “{dJelinquent payments may be
assessed interest at the rate of 1% per month.” (4) The April 12 Correspondence informed
Defendant that it had failed to make the first quarterly payment of $1.728 and that. in the event of
failure to cure this delinquency within 60 days, would result in “the full amount of the withdrawal
liability shali become immediately due and owing.” (Apr. 12. 2017 Correspondence.) To date,
Defendant has not made any payments or sought to arbitrate the withdrawal liability. (Compl. {
19; see also Castle Decl. { 14.)

Having found Plaintiff established a legitimate cause of action for a violation of ERISA,
and having found the Chamberlain factors weigh in favor of granting Plaintiff default judgment,
the Court, accordingly, awards Plaintiff damages for unpaid withdrawal liability in the amount of

$138,240.00.

 

* The Court notes that withdrawal liability stated in the February 8. 2017 Correspondence,
$194,104, is inconsistent with the amount. $138,240, repeatedly stated in Plaintiff's other filings
in this matter. (Compare Feb. 8, 2017 Correspondence with P|.’s Moving Br 10, ECF No. 7 (“The
February 8 [Correspondence] notified [] Defendant that it had... incurred withdrawal liability in
the amount of $138,240.00 . . . .”); Compl. § 17 ("[T]he Plan assessed a complete withdrawal
liability against [Defendant] in the amount of $138.240 . . .”).) The cause of this discrepancy is
unclear to the Court. To the extent Plaintiff seeks an additional award, Plaintiff may file such a
motion and corresponding proofs.

1]
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 12 of 15 PagelD: 169

2. Interest

Plaintiff seeks an award of interest on unpaid contributions of $26,003.00, plus an
additional “$33.08 per day from October 26, 2019 through the date judgment is entered.” (PI.’s
Moving Br. 11, ECF No. 7; Castle Decl. § 18.)

ERISA mandates the award of “interest on the unpaid contributions” when judgment is
entered in favor of a plan. See 29 U.S.C. § 1132(g)(2)(B). “In the event of a default. a plan
[fiduciary] may require immediate payment of the outstanding amount of an employer's
withdrawal liability, plus accrued interest on the total outstanding liability from the due date of the
first payment which was not timely made.” 29 U.S.C. § 1399(c)(5). “[I]nterest on unpaid
contributions shall be determined by using the rate provided under the [P]lan. .. .” 29 U.S.C.
§ 1132(g)(2)(E).

Here, the Trust Agreement provides that “delinquent contributing employers shall be liable
to the Plan for [] interest on the amount of delinquent contributions due and owing at a rate equal
to prime rate of interest plus two percentage [] points[.]” (Castle Decl. 4 17; Trust Agreement 9.)
The prime rate of interest during the period of April 1, 2017, the date Defendant first failed to
make a payment for its unpaid withdrawal liability, through October 25, 2019, the date Plaintiff
filed the instant motion, ranged from 3.75% to 5.50%. (Castle Decl. § 18°.) Plaintiff attached a
spreadsheet to its Motion showing quarterly interest calculations on the unpaid withdrawal liability
through October 25, 2019, with a total interest liability for the period calculated to be $26.003.00.
(id.; see also Interest Spreadsheet, Ex. H to Castle Decl., ECF No. 6-15.) The Court, accordingly.

awards Plaintiff damages of $26,003.00 for that period.

 

> Overdue or Defaulted Withdrawal Liability, Pension Benefit Guaranty Corporation. A U.S.
Government Agency (March 24, 2020), https://www.pbge.gov/prac/interest/oodwl.
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 13 of 15 PagelD: 170

Plaintiff also requests an additional award of “$33.08 per day from October 26, 2019
through the date judgment is entered.” (Pl.°s Moving Br. 11; Castle Decl. 4 18.) A total of 217
days elapsed between October 26, 2019, the day after Plaintiff's Motion was filed, through
May 29, 2020, the day of the Court’s Order.® The Court, accordingly, awards Plaintiff an
additional $7,178.36 in damages. In total. the Court awards Plaintiff $33,181.36 in interest
damages.

3. Liquidated Damages

Plaintiff seeks an award of $27.648.00 in liquidated damages. (Compl. { 22.) In addition
to an award of unpaid withdrawal liability and interest on that liability, ERISA mandates an
additional award of “an amount equal to the greater of [] [1] interest on the unpaid contributions
[] or [2] liquidated damages provided for under the plan in an amount not in excess of 20 percent
... of the amount [of unpaid contributions]. 29 U.S.C. § 1132(g)(C).

Here, in language mirroring the statute, the Trust Agreement permits an award of the
greater of unpaid interest or “liquidated damages equal to 20 percent of the delinquent
contributions[.]” (Trust Agreement 9.) The award Plaintiff seeks. $27.648.00, is equal to 20% of
$138,240, the amount of delinquent contributions. Because this amount is greater than $26,003.00,
the amount of interest on delinquent contributions, the Court awards Plaintiff $27.648.00 in
liquidated damages.

4. Reasonable Attorneys’ Fees and Costs
ERISA mandates and award of reasonable attorneys’ fees and costs. 29 U.S.C.

§ 1132(2)(2)(D); see also Trs. of the NJ. B.A.C. Health Fund, 2015 WL 1730171, at *3 ("ERISA

 

® The Court utilized an online resource to calculate the number of days that had elapsed. See
https://www.timeanddate.com/date’.

13
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 14 of 15 PagelD: 171

requires that a court award attorneys’ fees and costs upon a finding that an employer was
delinquent in paying contributions”) (citing United Auto. Workers Local 259 Soc. Sec. Dep't v.
Metro Auto Ctr.. 501 F.3d 283, 293 (3d Cir. 2007)). The party seeking attorneys’ fees “must
produce evidence that the hours spent and rate charged are reasonable.” Roccisano v. Twp. of
Franklin, No. 11-6558, 2015 WL 3649149, at *4 (D.N.J. June 11, 2015) (citations omitted); see
also Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990). Such a request must include “fairly
definite information as to hours devoted to various general activities, e.g.. partial discovery,
settlement negotiations, and the hours spent by various classes of attorneys.” Sheet Metal Workers
Local Union No. 22 v. Quality Constr. HVAC, No. 17-7973, 2018 WL 6040267, at *3 (D.N.J. Nov.
16, 2018).

Here, Plaintiff seeks $6,847.50 in attorneys’ fees and an additional $664.40 in costs. (Pl.’s
Moving Br. 14.) In support of this figure. Plaintiff submitted the Declaration of Courtney J.
Peterson (“Peterson Decl.”) certifying the hourly rates of the professionals who rendered services,
the number of hours spent, and further stating that Plaintiff received a 10% discount from the
standard rates. (Peterson Decl. ff 14-15, 21-22. ECF No. 6-1.) Plaintiff also submitted a copy of
its billing records for its work on the instant matter, which included detailed entries for the work
undertaken. (See Billing Records, Ex. E to Peterson Decl.. ECF No. 6-6.) The Court is satisfied
that the attorneys’ fees and costs requested by Plaintiff are reasonable. See, e.g.. Mf & C Vending,
Inc., 2013 WL 2007298, at *4 (granting plaintiff's motion for default judgment on ERISA claim
and awarding $12,525.00 in attorneys’ fees and $363.76 in costs); Quality Constr. HVAC, 2018
WL 6040267. at *3 (awarding $5,250.00 in attorneys” fees and $400.00 in costs). The Court.

accordingly. awards Plaintiff $7,511.90 in attorneys’ fees and costs.
Case 3:19-cv-12794-MAS-DEA Document 8 Filed 05/29/20 Page 15 of 15 PagelD: 172

IV. CONCLUSION

In sum, the Court awards Plaintiff $138,240.00 for unpaid withdrawal liability damages;
$33,181.36 in interest damages; $27,648.00 in liquidated damages; and $7,511.90 in attorneys’
fees and costs, for a total award of $206,581.26. The Court will enter an Order consistent with this

Memorandum Opinion.

s' Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: May 29, 2020
